FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 September 20, 2021



In the Court of Appeals of Georgia
 A21A0998. SCHOCK v. HOLY TRINITY CATHOLIC CHURCH
     et al.

      PHIPPS, Senior Appellate Judge.

      Mark Schock sued Holy Trinity Catholic Church (the “Church”) and Holy

Trinity Council #8081, a/k/a Knights of Columbus Council #8081 (the “Knights of

Columbus”),1 for injuries he allegedly sustained when he slipped and fell at a Lenten

dinner hosted by the Knights of Columbus and held on the Church’s property. The

Church and the Knights of Columbus moved for summary judgment, asserting that

Schock’s suit was barred by Georgia’s Recreational Property Act (“RPA”), OCGA

§ 51-3-20 et seq., and that Schock failed to establish the essential elements of his

claim. The trial court granted the motions for summary judgment after finding that the

      1
       Schock’s lawsuit named an additional defendant, but that defendant has been
dismissed from the case.
RPA shielded both defendants from liability for Schock’s injuries, and Schock

appeals. For the reasons set forth below, we affirm.

      Summary judgment is appropriate when “there is no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment as a matter of law.”

OCGA § 9-11-56 (c). On appeal from a ruling on a motion for summary judgment,

this Court applies a de novo standard of review, and we view the evidence, including

any reasonable conclusions and inferences that it supports, in the light most favorable

to the nonmovant. See Word of Faith Ministries v. Hurt, 323 Ga. App. 296, 296-297

(746 SE2d 777) (2013).

      So viewed, the record shows that the Church is located in Peachtree City and

is open both to its members and to the general public.2 The Knights of Columbus is

a service organization, separate and distinct from the Church, that collects and

donates funds to various programs and charities in its community. The Church


      2
        As an initial matter, we note that Schock’s appellate brief does not contain a
single citation to the record as required by Court of Appeals Rule 25 (c) (3). It is not
this Court’s responsibility to search the record on behalf of a party, Willis v. Allstate
Ins. Co., 334 Ga. App. 540, 542 (779 SE2d 744) (2015), and the failure to comply
with our Court rule subjects Schock’s unsupported errors to potential abandonment.
Court of Appeals Rule 25 (c) (2). However, because we can ascertain Schock’s
general argument and the record is not burdensome, we have exercised our discretion
to resolve this appeal on the merits. Willis, 334 Ga. App. at 542.

                                           2
provides the Knights of Columbus with custody and control of a hall located on the

Church’s property for the Knights of Columbus to host a Lenten dinner. The Church

does not pay for or provide the food served at the Lenten dinners or employees to

work at the dinners, nor does the Church receive any donations from the Knights of

Columbus for providing a venue for the dinners.

      According to one of its trustees, the Knights of Columbus hosts the Lenten

dinners as a charitable service to the community, and the dinners’ purpose is “for all

individuals in the community to spend time together enjoying a meal.” The dinners

are open to the public, and both admission and the food are free of charge to all.

While the Knights of Columbus accepts donations, it does not require that attendees

make a donation or pay an entrance fee to attend the Lenten dinners. Moreover, no

items are sold at the Lenten dinners by either the Knights of Columbus or the Church.

      Schock went with his mother to attend a Lenten dinner on March 28, 2014 (the

“Dinner”). Schock testified that he entered the hall to get food while his mother

remained in the car talking on her phone. According to Schock, after filling his plate

at one table, he slipped and fell on a substance on the floor while walking to another

table. Schock admitted that he did not see anything on the floor before he fell.

Although Schock’s mother testified that she was going to give a donation to attend

                                          3
the Dinner, she admitted that she had not done so prior to Schock’s fall because she

was still outside when he slipped and fell. This appeal follows the grant of summary

judgment to the Church and the Knights of Columbus based on the applicability of

the RPA.

      1. Schock first asserts that the trial court erred by finding that the RPA barred

his claims against both the Church and the Knights of Columbus. Specifically,

Schock argues that the Dinner did not qualify for protection under the RPA because

it “was not a recreational activity open to the public, and free of charge to the public.”

We disagree.

      “The purpose of [the RPA] is to encourage owners of land to make land and

water areas available to the public for recreational purposes by limiting the owners’

liability toward persons entering thereon for recreational purposes.” OCGA §

51-3-20. OCGA § 51-3-22 provides that, subject to certain exceptions not relevant

here, “an owner of land owes no duty of care to keep the premises safe for entry or

use by others for recreational purposes or to give any warning of a dangerous

condition, use, structure, or activity on the premises to persons entering for




                                            4
recreational purposes.”3 The RPA shields from liability “an owner of land who either

directly or indirectly invites or permits without charge any person to use the property

for recreational purposes.” OCGA § 51-3-23. Schock does not dispute on appeal that

the Church and the Knights of Columbus constitute “owners” for purposes of the

RPA. See OCGA § 51-3-21 (3); see also generally Chatham Area Transit Auth. v.

Brantley, 353 Ga. App. 197, 206-208 (3) (a) (834 SE2d 593) (2019). Rather, he

argues that the Dinner was not free of charge and open to the public, and it did not

serve a recreational purpose.

      (a) Free of charge. “As a prerequisite to immunity under the Recreational

Property Act, the owner cannot charge a fee for admission to the property.” Maleare

v. Peachtree City Church of Christ, 213 Ga. App. 593, 595 (1) (a) (445 SE2d 321)

(1994) (citations and punctuation omitted) (physical precedent only). See also Mercer

Univ. v. Stofer, 306 Ga. 191, 199 (3) (830 SE2d 169) (2019) (“[N]o admission fee

may be charged if immunity is to be enjoyed.”). It is undisputed that neither the

Church nor the Knights of Columbus charged a fee for admission to the Church

      3
        OCGA § 51-3-25 sets forth exceptions to the statute, but the parties do not
contend that any exception applies to the facts of this case. We note that although the
language of this statute was amended effective July 1, 2018, none of the changes are
relevant to this case, to which the prior version of the statute applies because
Schock’s fall occurred in 2014.

                                          5
property or, specifically, the Church hall where the Dinner was served. It is further

undisputed that Schock did not pay an admission fee to enter the Church property or

the Dinner venue. Thus, the Church and the Knights of Columbus invited or

permitted Schock to enter the property free of charge, as contemplated by OCGA §

51-3-23.

      In an attempt to circumvent this fact, Schock asserts that the trial court erred

in applying the RPA to bar his claims against both the Church and the Knights of

Columbus because the Dinner itself was not free of charge. According to Schock, the

Church and the Knights of Columbus both received “a financial benefit” from the

Dinner by collecting money from attendees. Specifically, Schock claims, without any

citation to the appellate record or authority, that a basket placed at the front of the

food line was “a clear sign to attendees that the collection of monies was expected in

order to partake in the food.” Schock’s assertions, however, are contradicted by the

undisputed evidence in the record.

      The undisputed evidence shows that the Dinner was hosted by the Knights of

Columbus through its charity work, and individuals were not charged for the Dinner.

While a basket accepting donations sat near the food, it is undisputed that individuals

who did not contribute nevertheless were permitted to attend the Dinner and partake

                                          6
in the food. These undisputed facts supported the trial court’s conclusion that

admission to the Dinner was free of charge despite the placement of a basket

collecting donations at the food line and “forecloses issues of fact (genuine or

otherwise) regarding lack of immunity under the Recreational Property Act” due to

charges for admission. Maleare, 213 Ga. App. at 595 (1) (a).

      Moreover, the record is undisputed that even if other attendees somehow felt

compelled to make donations due to the placement of a donation basket at the front

of the food line and even if such donations could be construed as an admission fee,

Schock did not contribute any money for the Dinner. Schock relies on Mayor &

Aldermen of Garden City v. Harris, 339 Ga. App. 452 (793 SE2d 628) (2016), to

support his argument that admission to the Dinner was not free of charge; however,

that decision was reversed by the Supreme Court of Georgia, which specifically

concluded that “[a] landowner’s liability is limited to those injured persons who have

paid to use the landowner’s property for recreational purposes[.]” Mayor & Aldermen

of Garden City v. Harris, 302 Ga. 853, 856 (809 SE2d 806) (2018). That holding

makes clear that the RPA’s protections are available to the Church and the Knights




                                          7
of Columbus because Schock did not pay for his admission to the Dinner. See id.4

Accordingly, the trial court did not err in concluding that admission to the Dinner was

free of charge for Schock.

      (b) Open to the public. Schock further maintains that the RPA does not operate

to bar his claim against the Church and the Knights of Columbus because the Dinner

was not open to the public without limitation. Specifically, Schock asserts, without

any citations to the record or authority, that the Dinner’s “religious origins . . .

intrinsically [serve] to limit those who attend to members of the [Church] or Knights

of Columbus, other Catholics, and those not of the Church who are invited by

members.” We disagree.

      Contrary to Schock’s assertions, there is no evidence in the record to support

his claims that the Dinner was not open to the public, that admission to the Dinner

was limited by any criteria, or that attendees were screened prior to being permitted

free entry and receiving a free meal. In addition, Schock offers no evidence to support


      4
        Although the General Assembly revised OCGA § 51-3-25 (2) as a result of
the Supreme Court of Georgia’s decision in Harris, the former version of the statute
applies because Schock’s fall occurred in 2014, and the statutory amendment did not
become effective until July 1, 2018. See Stofer, 306 Ga. at 194 (2), n. 4. The statutory
changes, therefore, as indicated previously, are not relevant to this case, and the
ruling in Harris applies in this case. See id.

                                           8
his argument that the religious significance of the event dissuaded non-Catholics. In

fact, it is undisputed that the Knights of Columbus hosted the Dinner as a charitable

service, and, indeed, the purpose of the dinner was for “all individuals in the

community to spend time together enjoying a meal.”

      The Dinner at issue in this case parallels the fall festival in Word of Faith

Ministries, in which this Court concluded that the RPA immunized from liability a

church sponsoring a free “Hallelujah Fun Night,” intended as an alternative to

traditional Halloween activities, on its grounds. 323 Ga. App. at 297-299 (1). The

same rationale applies in the case at hand, and Schock’s attempt to distinguish Word

of Faith Ministries is unpersuasive. Schock alleges that the dietary and other

restrictions imposed by Lent and implemented by the Knights of Columbus at the

Dinner create a narrower benefit than the fall festival at issue in Word of Faith

Ministries. However, both the Dinner and the fall festival were free events hosted on

church property, and Schock failed to present any evidence demonstrating that the

Church or the Knights of Columbus limited access to Church property or attendance

at the Dinner to certain members of the community. The trial court, therefore, did not

err in concluding that the Dinner was open to the public.



                                          9
      (c) Recreational purpose. Schock argues in his appellate brief that the Dinner

did not have a recreational purpose, as required for the RPA’s protection to apply.

Specifically, he asserts, without any citation to the appellate record, that the “Lenten

dinner’s purpose was clearly to raise money to benefit the Knights of Columbus.” We

again disagree.

      The RPA defines the term “recreational purpose” by listing a noninclusive

group of activities, including “picnicking” and “viewing or enjoying historical,

archeological, scenic, or scientific sites.” OCGA § 51-3-21 (4). Georgia appellate

courts have interpreted the RPA broadly, finding that it “encompasses any

recreational activity, i.e., any amusement, play or other form of relaxation which

refreshes the mind or body.” Anderson v. Atlanta Committee for the Olympic Games,

273 Ga. 113, 115 (1) (a) (537 SE2d 345) (2000) (emphasis supplied); accord City of

Chickamauga v. Hentz, 300 Ga. App. 249, 251 (684 SE2d 372) (2009). In fact, as

mentioned previously, this Court has concluded that a free festival event on church

property, open to the community, serves a “recreational” purpose to which the RPA

applies. Word of Faith Ministries, 323 Ga. App. at 298 (1).

      To support his argument that summary judgment was not warranted because

a question of fact existed regarding the Church’s and the Knights of Columbus’s

                                          10
purpose in hosting the Dinner, Schock mistakenly claims this case is controlled by

Atlanta Committee for the Olympic Games v. Hawthorne, 278 Ga. 116, 117-118 (1)

(598 SE2d 471) (2004). However, the Supreme Court of Georgia expressly

disapproved the language from Hawthorne upon which Schock relies in Stofer, 306

Ga. 191 at 201-202 (4), and Schock’s reliance on Hawthorne therefore is misplaced.

In Stofer, the Supreme Court clarified the relevant analysis under the RPA, explaining

that in order to establish whether a landowner maintained the requisite recreational

purpose and is therefore entitled to immunity under the RPA,

       the true scope and nature of the landowner’s invitation to use its
       property must be determined, and this determination properly is
       informed by two related considerations: (1) the nature of the activity that
       constitutes the use of the property in which people have been invited to
       engage, and (2) the nature of the property that people have been invited
       to use. In other words, the first asks whether the activity in which the
       public was invited to engage was of a kind that qualifies as recreational
       under the Act, and the second asks whether at the relevant time the
       property was of a sort that is used primarily for recreational purposes or
       primarily for commercial activity.

Id. at 196 (2).

       Contrary to Schock’s argument, the fact that the Church and the Knights of

Columbus may have solicited donations and obtained an indirect financial benefit is

immaterial. Indeed, “[i]t is improper to consider a landowner’s subjective motivations


                                           11
in determining whether the landowner is entitled to immunity under the Act.” Stofer,

306 Ga. at 199 (3). The relevant question instead is whether “the landowner actually

invited people onto the property (directly or indirectly) to do something

‘recreational,’ or whether people have instead been allowed onto the property to

engage in commercial activity.” Id. at 196 (2) (emphasis omitted); see also Mercer

Univ. v. Stofer, 354 Ga. App. 458, 460-461 (841 SE2d 224) (2020) (the question is

whether, at the time of the recreational activity, the property was used primarily for

recreational purposes or primarily for commercial activity).

      Viewed in this light, the record shows that both the nature of the activity and

the nature of the property at the time of the Dinner were purely recreational, not

commercial. The undisputed evidence in the record shows that the purpose of the

Dinner was to allow individuals in the community to gather together to enjoy a meal.

The Dinner was an opportunity for the community to come together, socialize, share

a meal, and “refresh[] the mind or body.” See Anderson, 273 Ga. at 115 (1) (a); see

also Matheson v. Ga. Dept. of Transp., 280 Ga. App. 192, 196 (4) (633 SE2d 569)

(2006). Therefore, Schock was invited to use the property for a recreational purpose.

See Matheson, 280 Ga. App. at 194-195 (1) (b); Ga. Dept. of Transp. v. Thompson,

270 Ga. App. 265, 267-269 (1) (606 SE2d 323) (2004). Moreover,

                                         12
      even if the [Dinner] had the effect of encouraging some people to
      consider joining the [C]hurch, thereby allowing the [C]hurch to
      eventually or potentially profit by increased tithes or gifts to the
      [C]hurch from those new members, the connection between the [Dinner]
      and the [C]hurch’s eventual and hypothetical profit is far too tenuous to
      render the venture commercial.

Word of Faith Ministries, 323 Ga. App. at 298 (1) (citation and punctuation omitted).

      The trial court did not err in finding that the RPA barred Schock’s claims

against both the Church and the Knights of Columbus.

      2. Schock asserts that the trial court committed reversible error by not deciding

whether the Church and the Knights of Columbus established that he had notice of

the hazard that caused him to slip and fall. The trial court, however, was not obligated

to do so because it specifically found that Schock’s claims were barred by the RPA.

“[W]hen a trial court determines that a certain issue is dispositive of the case, there

is no reason to address any further issues.” City of Gainesville v. Dodd, 275 Ga. 834,

837 (573 SE2d 369) (2002). Accordingly, the trial court did not err in refusing to

address the merits of Schock’s slip-and-fall claim.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.




                                          13